                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ELIZABETH ANN T.,                          §
                                           §
             Plaintiff,                    §
                                           §          No. 3:19-cv-00327-K
V.                                         §
                                           §
ANDREW SAUL,                               §
Commissioner of Social Security,           §
                                           §
             Defendant.                    §

                                       ORDER

      On January 24, 2020, the Findings, Conclusions and Recommendation of the

United States Magistrate Judge [Dkt. No. 19] (“Report”) was entered, recommending

that the court reverse the Commissioner’s decision, and remand the case for further

administrative proceedings.

      After reviewing the briefs, file, record in this case, and Report, the court

determines that the magistrate judge’s findings and conclusions are correct, and accepts

them as those of the court. Accordingly, the Commissioner’s decision is REVERSED;

and this case is REMANDED for further proceedings consistent with the magistrate

judge’s Report.

      SO ORDERED.

      Signed February 24th, 2020.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
